Quillian, Chief Judge.
The appellant was convicted of the offense of aggravated assault and brings this appeal. Appellate counsel filed a motion to withdraw on the ground that the appeal was wholly frivolous. Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967); Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976). All requirements of Anders and Bethay having been met, after examination of the record and *392transcript we granted permission of counsel to withdraw. The defendant has not filed any enumeration of error or submitted a valid ground for appeal. In further compliance with Anders, we have fully and carefully examined the record and transcript and find no reversible error.
Decided February 5, 1981.
Robert E. Keller, District Attorney, Jack T. Wimbish, Jr., Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.